Case 19-50308-JKS   Doc 58-4   Filed 05/10/21   Page 1 of 18




      EXHIBIT D
                           Case 19-50308-JKS               Doc 58-4         Filed 05/10/21         Page 2 of 18




                                    IN THE UNITED STATES BANKRUPTCY COURT
                                         FOR THE DISTRICT OF DELAWARE

         In re:                                                             Chapter 11

         WOODBRIDGE GROUP OF COMPANIES                                      Case No. 17-12560 (KJC)
         LLC, et al.,1
                                                                            (Jointly Administered)
                                       Debtors.
                                                                            Ref. Docket No. 2397


             DECLARATION OF BRADLEY D. SHARP IN SUPPORT OF CONFIRMATION OF
               THE FIRST AMENDED JOINT CHAPTER 11 PLAN OF LIQUIDATION OF
             WOODBRIDGE GROUP OF COMPANIES, LLC AND ITS AFFILIATED DEBTORS

                    I, Bradley D. Sharp, hereby declare under penalty of perjury, pursuant to section 1746 of

         title 28 of the United States Code, as follows:

                    1.        I am President and CEO of Development Specialists, Inc. (“DSI”), located at 333

         S. Grand Avenue Suite 4070, Los Angeles, California 90071, and the Chief Restructuring

         Officer (“CRO”) of WGC Independent Manager LLC, a Delaware limited liability company

         (“WGC Independent Manager”), which is the sole manager of debtor Woodbridge Group of

         Companies, LLC, a Delaware limited liability company and an affiliate of each of the debtors

         and debtors in possession (each, a “Debtor” and collectively, the “Debtors”) in the above-

         captioned jointly administered chapter 11 cases (the “Chapter 11 Cases”). I am also Chief

         Restructuring Officer of each of the Debtors. I submit this Declaration in support of

         (i) confirmation of the First Amended Joint Chapter 11 Plan of Liquidation of Woodbridge

         Group of Companies, LLC and Its Affiliated Debtors [Docket No. 2397] (as amended,


         1
                The last four digits of Woodbridge Group of Companies, LLC’s federal tax identification number are 3603.
                The mailing address for Woodbridge Group of Companies, LLC is 14140 Ventura Boulevard #302, Sherman
                Oaks, California 91423. Due to the large number of debtors in these cases, which are being jointly administered
                for procedural purposes only, a complete list of the Debtors, the last four digits of their federal tax identification
                numbers, and their addresses are not provided herein. A complete list of such information may be obtained on
                the website of the Debtors’ noticing and claims agent at www.gardencitygroup.com/cases/WGC.

01:23758481.2
               Case 19-50308-JKS             Doc 58-4       Filed 05/10/21        Page 3 of 18




supplemented, or modified from time to time pursuant to the terms thereof, the “Plan”2) proposed

by the Debtors, and (ii) the Debtors’ Motion for Approval of Certain Compromises and

Settlements, Partial Substantive Consolidation, and Related Relief with Respect to the Plan

[Docket No. 2721] (the “Plan Settlements Motion”).

        2.       On February 13, 2018, the Court entered an order authorizing the Debtors to

retain and employ DSI as their restructuring advisor and to designate me as CRO, nunc pro tunc

to January 26, 2018. In such capacity, I am familiar with the day-to-day operations and financial

affairs of the Debtors. I am one of the individuals responsible for devising and implementing the

Debtors’ wind-down and liquidation strategies and overseeing the Debtors’ financial and

operational affairs. I have been consistently involved in or am familiar with the Debtors’ wind-

down activities and development of the Plan. I have reviewed and am familiar with the terms

and provisions of the Plan.

        3.       Except as otherwise indicated, all facts set forth in this Declaration are based on:

(a) my direct personal knowledge of the Debtors’ assets, operations, and finances;

(b) information learned from my review of relevant documents; and/or (c) opinion based on

experience and knowledge of the Debtors’ business affairs and financial condition. If I were

called upon to testify, I could and would testify competently to the facts set forth herein.

                                     I. GENERAL BACKGROUND

        4.       On December 4, 2017, a total of 279 Debtors commenced voluntary cases under

chapter 11 of the Bankruptcy Code. Thereafter, on February 9, 2018, March 9, 2018, March 23,

2018, and March 27, 2018, additional affiliated Debtors (27 in total) commenced voluntary cases

under chapter 11 of the Bankruptcy Code. Pursuant to sections 1107(a) and 1108 of the

2
    Capitalized terms used but not otherwise defined in this Declaration have the meanings ascribed to those terms
    in the Plan.




                                                        2
              Case 19-50308-JKS         Doc 58-4      Filed 05/10/21   Page 4 of 18




Bankruptcy Code, the Debtors are continuing to manage their financial affairs as debtors in

possession.

       5.      The Chapter 11 Cases are being jointly administered pursuant to Bankruptcy Rule

1015(b) and Local Rule 1015-1. No trustee has been appointed in the Chapter 11 Cases. An

official committee of unsecured creditors (the “Unsecured Creditors’ Committee”) was

appointed on December 14, 2017 [Docket No. 79]. On January 23, 2018, the Court approved a

settlement providing for the formation of an official ad hoc noteholder group (the “Noteholder

Committee”) and an official ad hoc unitholder group (the “Unitholder Committee” and with the

Noteholder Committee and the Unsecured Creditors’ Committee, the “Committees”), as well as a

replacement board (the “New Board”) and management for the Debtors [Docket No. 357].

                 II. BACKGROUND REGARDING THE PLAN PROCESS

       6.      Immediately following the appointment of the New Board, the Debtors focused

on bringing the Chapter 11 Cases to a rapid consensual resolution, so as to return as much money

as possible, as promptly as possible, to creditors.

       7.      To that end, the Debtors’ counsel at Klee, Tuchin, Bogdanoff & Stern LLP

(“KTBS”) hosted several all-day negotiating sessions at its offices in Los Angeles. First, on

March 8, 2018, KTBS hosted a full-day meeting attended by counsel for the Debtors and the

Committees. Then, during the week of March 19, 2018, KTBS hosted three all-day meetings

attended by the parties and their professionals. At these meetings, the parties engaged in

extensive debate and discussion regarding, among other things, key legal issues in the Chapter 11

Cases. Certain of the parties circulated detailed “position papers” regarding such topics in

advance of the meetings.

       8.      The negotiations were ultimately fruitful, as they culminated with the signing of a

Summary Plan Term Sheet, dated as of March 22, 2018 [Docket No. 828] (the “Plan Term



                                                  3
             Case 19-50308-JKS         Doc 58-4      Filed 05/10/21       Page 5 of 18




Sheet”). The Plan Term Sheet memorialized an agreement in principle by and among the

Debtors, the Unsecured Creditors’ Committee, the Noteholder Committee, and the Unitholder

Committee regarding the fundamental terms of a chapter 11 plan, while providing a basis for

further discussion regarding the specific details of the plan and related transactions, which details

remained subject to further review, comment, and final approval by the parties.

       9.      Following execution of the Plan Term Sheet, the parties continued to extensively

negotiate the details of the potential plan. After many weeks of further discussion and

negotiations with the Committees, the Debtors finalized and filed the Plan, which substantially

incorporates and expands upon the Plan Term Sheet. On July 9, 2018, the Debtors filed the

initial versions of the Plan [Docket No. 2138] and Disclosure Statement [Docket No. 2139]. On

September 24, 2018, the Debtors filed the Plan Supplement [Docket No. 2657].

       10.     Based on my own interactions with parties in interest in these Chapter 11 Cases, I

believe that the Plan has been proposed following extensive, arm’s-length negotiations and

discussions with and among key constituencies in these Chapter 11 Cases, including the

negotiations described above. I also believe that the Plan has been proposed in good faith with

the legitimate and honest purpose of maximizing the ultimate recoveries for all of the Debtors’

creditor constituencies and efficiently resolving the Debtors’ Estates.

                        III. THE PLAN AND PLAN SETTLEMENTS

A.     Partial Substantive Consolidation

       11.     The Plan proposes to substantively consolidate (i) the Fund Debtors into

Woodbridge Mortgage Investment Fund 1, LLC, and (ii) the Other Debtors into Woodbridge

Group of Companies, LLC (“WGC”). In addition, the Plan Settlements Motion seeks, to the

extent necessary or appropriate, substantive consolidation of the Other Debtors into WGC

independent of the Plan.



                                                 4
             Case 19-50308-JKS         Doc 58-4      Filed 05/10/21     Page 6 of 18




       12.     First, based on the balloting results, I understand that each class of Creditors that

will be affected by the proposed consolidation has voted to accept the Plan, which makes such

consolidation consensual.

       13.     Second, the affairs of the Other Debtors were hopelessly commingled as part of

the overall scheme Robert Shapiro (“Shapiro”) implemented. Once individual investor funds

had been obtained by the Fund Debtors, those funds were almost always transferred and

commingled into one central bank account at WGC (and before 2016, at Woodbridge Structured

Funding (“WSF”)). Thus, with respect to PropCo and MezzCo loans, even though the

underlying loan documents facially referenced a loan by a specific prepetition Fund Debtor to the

applicable Other Debtor (as defined in the Plan Settlements Motion), in reality, the funds

typically originated from a commingled account and generally cannot be traced to any particular

prepetition Debtor. In almost every single case, WGC (or, before 2016, WSF) – rather than any

prepetition Fund Debtor or Other Debtor – was the only source of funds used to purchase or

develop a property. Moreover, the amount of money that an Other Debtor promised to repay a

particular Fund cannot be correlated with the amount an Other Debtor received from that Fund or

what the PropCo paid to purchase or develop a property. Indeed, in several circumstances,

investors hold documents evidencing a note and deed of trust from a PropCo that never even

acquired the underlying property.

       14.     The Debtors’ funds were also used for various other purposes, often without

detailed records or accounting and some clearly improper. For example, Shapiro used these

funds to pay for (i) general corporate overhead, (ii) broker commissions of approximately $80

million, (iii) payment of purported returns to old investors (as part of perpetuation of a Ponzi

scheme, as discussed further below) of approximately $425 million, and (iv) at least $30 million




                                                 5
              Case 19-50308-JKS         Doc 58-4      Filed 05/10/21     Page 7 of 18




for the benefit of Shapiro and his wife, as well as their related entities (including

(a) approximately $3.1 million for chartering private planes, (b) approximately $2.2 million for

other travel expenses, (c) approximately $2.6 million on home improvements and expenses,

(d) approximately $1.8 million for personal tax obligations, (e) approximately $1.4 million to

Shapiro’s ex-wife, (f) approximately $800,000 on political contributions, (g) approximately

$600,000 on vehicle purchases and leases, (h) approximately $330,000 on country club fees,

(i) over $6 million on other personal purchases and expenses, and (j) at least $10 million of

payments to Shapiro’s wife and related entities). In many instances, the transfers made by WGC

(or WSF) to or for the benefit of one or more of the Other Debtors were funneled through

attorney trust accounts or directly to escrow companies without any clear indication why the

transfers were being made or complete records of where the money ultimately went after it was

initially transferred to the trust accounts or escrow companies. Shapiro further used the

commingled funds to pay for improvements, maintenance, operating expenses, or other expenses

for individual properties.

       15.     Professionals at DSI working under my supervision have examined what are

literally tens of thousands of transactions made between or among WGC (or WSF) and the Other

Debtors, or by WGC (or WSF) or another Other Debtor on behalf of a different Other Debtor –

including based on QuickBooks entries, bank records, and discussions with Woodridge

employees. Based on that review, I have determined that it would be exceptionally difficult, if

not literally impossible, to trace, reconcile, and reconstruct a reliable and complete allocation of

assets and liabilities across WGC (or WSF) and the Other Debtors. This conclusion comports

with that reached by a separate forensic accounting investigation conducted on behalf of the SEC

by Soneet R. Kapila of KapilaMukamal, LLP, as set forth in a declaration dated December 18,




                                                  6
             Case 19-50308-JKS          Doc 58-4      Filed 05/10/21     Page 8 of 18




2017, and filed in the SEC’s enforcement action, Case No. 1:17-cv-24624-MGC, ECF No. 36-2

(S.D. Fla. Dec. 26, 2017), which I have reviewed and am familiar with (and which is attached

hereto as Exhibit A).

       16.     The simple fact of the matter is that, from an accounting point of view, WGC (or

WSF) and the Other Debtors were not treated as legitimate separate entities. Instead, Shapiro

effectively used WGC (or WSF) as an aggregated and wide-open “piggy bank” and spent money

from a commingled account as and when he saw fit. The result is a tangled web of commingled

and intermingled affairs, which would require consuming massive resources simply trying to

untangle (without any guarantee that result could even be achieved at all).

       17.     In addition to the lack of accounting formalities, there also is little documentation

regarding transactions among and between WGC (or WSF) and the Other Debtors. For example,

funds advanced by WGC (or WSF) for the benefit of the Other Debtors were not regularly

documented (or even documented at all) as intercompany loan transactions, equity infusions, or

some other specified relationship. Rather, consistent with Shapiro’s treatment of the

commingled account and Other Debtors as an undifferentiated mass freely available to him,

many funds flowed on an undocumented basis, which means the Debtors’ books and records

simply do not contain materials that could in theory allow for a robust reconstruction of how

assets and liabilities should be allocated based on formal agreements. Even if such a

hypothetical allocation could somehow be constructed, it would have to rest on assumptions and

allocation percentages regarding how to apportion operational costs and relative historic

liabilities for various expenses and expenditures, as well as potential litigation claims against

third parties and other intangible assets, among and between hundreds of different entities. Some

assumptions and allocations would likely have the effect of benefiting certain creditors at the




                                                  7
              Case 19-50308-JKS         Doc 58-4      Filed 05/10/21     Page 9 of 18




expense of other creditors, and any effort to analyze and fix each separate entity’s “fair share”

would be a difficult, guess-work process that would likely be subject to significant challenge and

ultimately result in costs that would decrease creditor recoveries across the board.

       18.     Based on the above factors, it is not surprising that the three Committees – each

with the benefit of its own retained professionals – have concluded that substantive consolidation

of the Other Debtors into WGC is appropriate.

       19.     It is also my understanding that the Plan makes clear that the proposed substantive

consolidation into WGC will not affect the rights of the few creditors that may have valid,

perfected security interests in specific real property owned by the Other Debtors as a result of

directed interactions involving only such specific property, including, for example, mechanics’

lien holders, and tax lien holders. As such, substantive consolidation will give effect to any

reasonable expectations of any secured creditors who had created a specific and enforceable

relationship with a specific property, is not prejudicial to such creditors, and is otherwise fair

under the circumstances.

B.     Ponzi Scheme Finding

       20.     Section 3.11.2(f) of the Plan provides that the Debtors will seek a finding in the

Confirmation Order regarding how Shapiro used the Debtors to conduct a Ponzi scheme. Based

on the investigation and analysis conducted by the SEC and separately by me and others at DSI

under my supervision, it is my conclusion that Shapiro conducted a significant Ponzi scheme

through the Debtors.

       21.     Under Shapiro’s control and during the period from August 2012 through

December 1, 2017, the prepetition Debtors raised more than $1.29 billion from over 10,000

unsuspecting investors nationwide by selling those investors two primary products, five-year

Units and twelve to eighteen month Notes. The Unit transactions provided for a five-year term



                                                  8
             Case 19-50308-JKS          Doc 58-4       Filed 05/10/21   Page 10 of 18




with a 6% to 10% aggregate annual return paid monthly and a 2% “accrued preferred dividend.”

The Note transactions promised Noteholders 5% to 8% annual interest paid monthly with a

return of their principal at the end of their Note’s term.

       22.     Repayment of both Units and Notes, the prepetition Debtors claimed, would be

based on the purported revenues the prepetition Debtors purportedly would receive from issuing

short-term loans to unrelated third-party property owners. As marketed by the prepetition

Debtors, the Debtors would make short-term loans, between $1 million and $100 million, to

bona-fide third-party commercial property borrowers at high rates of interest, approximately

11%-15%, secured by a first-position mortgage on the property. These loans to third-parties

would supposedly be provided at loan-to-value ratios of approximately 60%-70%. The result,

according to the sales pitch, would be a robust and safe cash-flow stream that would provide

revenues for the Fund Debtors to repay the Units and the Notes without issue.

       23.     In reality, there was no robust and safe cash flow stream from third party

borrowers, as a very small fraction of investor money flowed from the prepetition Fund Debtors

to unrelated third parties. Rather, Shapiro created disguised affiliates (the PropCos and MezzCos

(each as defined in the Plan Settlements Motion)) to which money was loaned. These

“borrowers” did not even have bank accounts and clearly they had no ability to service the

required interest payments on an ongoing basis. In addition, they had no ability to retire the debt

when due, other than through the sale of the underlying property, which doesn’t appear to have

been contemplated and certainly wasn't effectuated (as described below).

       24.     With regard to sales of real property, the annual cash flow from such sales (which

sales were not frequent) was well below the amount of principal and interest paid by Shapiro to

investors. In 2013, no properties were sold and approximately $3.4 million was paid to investors




                                                   9
             Case 19-50308-JKS         Doc 58-4       Filed 05/10/21    Page 11 of 18




in principal and interest. In 2014, no properties were sold and approximately $17.6 million was

paid to investors in principal and interest. In 2015, 10 properties with approximate net proceeds

of $18.5 million were sold and approximately $84.1 million was paid to investors in principal

and interest. In 2016, 15 properties with approximate net proceeds of $28.4 million were sold

and approximately $138.2 million was paid to investors in principal and interest. In 2017, 16

properties with approximate net proceeds of $71.4 million were sold and approximately $181.8

million was paid to investors in principal and interest. Clearly, Shapiro knew that he could not

make payment of interest and principal only through sales of properties—the above numbers

evidence that there were, in fact, grossly insufficient proceeds to permit such payments of

principal and interest, and there was no other material source of revenue to pay interest and

principal other than from the sale of additional Notes and Units.

       25.     Accordingly, instead of being repaid with legitimate business proceeds, the

prepetition Debtors used funds received primarily from new investors to make payments to old

investors. In the absence of sufficient cash inflows from sources other than investors, Shapiro

and the prepetition Debtors, which he controlled, paid approximately $425 million of “interest”

and “principal” to existing investors, primarily from funds received from new investors. As

previously discussed, Shapiro also used commingled investor money to pay approximately $80

million in commissions, primarily to sales agents who sold these fraudulent “investments” and

used investor money to pay at least $30 million for the benefit of Shapiro and his wife, as well as

their related entities (including, for example, purchasing luxury items, travel, wine, and the like).

While funds from the commingled account were used to purchase the Debtors’ real properties,

these purchases were directly contrary to material representations made to investors.




                                                 10
             Case 19-50308-JKS         Doc 58-4       Filed 05/10/21    Page 12 of 18




       26.     Moreover, investments were solicited, and payments of “interest” were made to

existing investors, without regard to whether such investors’ investment realized value (or even

existed). For example, on certain occasions, Shapiro issued Notes in respect of properties that

the Debtors never actually acquired, including properties at 778 Sarbonne Road in Los Angeles

and 53 Huron Street in Brooklyn. Nevertheless, investments were solicited from investors, and

liens and security interests were purportedly granted to the Fund Debtors, to secure “loans”

relating to such properties. Another example concerns the property at 800 Stradella Road in Los

Angeles, where Shapiro issued about $24.7 million in “first-lien” Notes for the stated purpose of

funding a $26 million Fund Debtor-to-PropCo loan that was never made (the PropCo instead

took a $26 million loan from the third-party seller of the property at the time of acquisition).

And much like the famous play “The Producers,” the Debtors purchased the “Owlwood Estate”

in September 2016 for $90 million, but signed notes to the Fund Debtors for alleged borrowings

in the aggregate amount of $112 million—well above the purchase price of the property.

       27.     In late 2017, Shapiro’s fraudulent scheme unraveled. As federal and state

investigations intensified and unfavorable press reports began to emerge, the prepetition Debtors

found it increasingly difficult to raise new capital from investors. As noted above, the

prepetition Debtors were reliant on funds from new investors to make the payments promised to

existing Unitholders and Noteholders. When new investment dried up, the inability to make

required Notes and Units servicing payments became inevitable; indeed, the prepetition Debtors

were unable to make the December 1, 2017 interest and principal payments due on the Notes,

which quickly precipitated the filing of the initial Debtors’ bankruptcy cases.

       28.     On December 20, 2017, the SEC filed a complaint (the “SEC Complaint”)

against, among other parties, Shapiro and many of the Debtors in the U.S. District Court for the




                                                 11
             Case 19-50308-JKS           Doc 58-4     Filed 05/10/21   Page 13 of 18




Southern District of Florida as Case No. 1:17-cv-24624-MGC (the “SEC Action”), which I have

reviewed. The SEC Complaint alleged repeatedly and expressly that Shapiro had used the

Debtors to conduct a massive Ponzi scheme. On December 21, 2017, the District Court in the

SEC Action entered an order unsealing the SEC Complaint and allowing the docket of the SEC

Action to be accessible to the public.

C.     Nature of Claims Asserted by Noteholders and Unitholders

       29.     The Debtors have determined that no Noteholder is in physical possession of any

Purported Noteholder Collateral, and that no UCC-1 financing statement was filed in Delaware

on behalf of any Noteholder with respect to any of the Purported Noteholder Collateral.

Attached hereto as Exhibit B is a representative Note issued by the Debtors to a Noteholder.

       30.     Facts potentially supporting the determination that the Unitholders hold “claims”

against, or “debt” of, the Fund Debtors include, without limitation, (i) Unitholders received

monthly interest checks, not dividends, and received from the Debtors 1099-INT tax forms

characterizing these payments as interest income for each annual period prepetition; and (ii) the

Units were recorded on the Debtors’ books and records as a liability and treated as a liability in

the Debtors’ tax returns.

       31.     Facts potentially supporting the determination that the Unitholders do not hold

“claims” against, or “debt” of, the Fund Debtors include, without limitation, (i) the Units have

some characteristics of preferred equity, including the prospect of incentive compensation and

profit sharing from the Debtors’ various real estate investments, which creates equity-like

“upside” potential; (ii) the offering memoranda regarding the Units indicates that the Debtors

would distribute, at least annually, returns of 6% to 10% per annum to Unitholders on account of

any capital invested, but only to the extent of available funds after creditor claims are adequately

provided for; and (iii) other nomenclature used in the offering materials connotes that the Units



                                                 12
             Case 19-50308-JKS          Doc 58-4       Filed 05/10/21    Page 14 of 18




were conceptualized as “equity” or “capital” investments. Attached hereto as Exhibit C is a

representative offering memorandum for the sale of Units. Attached hereto as Exhibit D is a

representative Unit issued by the Debtors to a Unitholder.

D.     Other Confirmation Requirements

       32.     Compromises and Settlements. It is my belief that the settlements and

compromises incorporated in the Plan are appropriate under the circumstances. Among other

things, as noted above, the terms of those settlements and compromises were negotiated

extensively over a period of many months by and among the Debtors and the Unsecured

Creditors’ Committee, the Noteholder Committee, and the Unitholder Committee, which

represent the key creditor constituencies in these Chapter 11 Cases. The settlements and

compromises are a cornerstone of the Plan, which was designed and is intended to be a vehicle to

resolve many thorny issues that otherwise could take years to resolve with finality. In my

business judgment, it is manifestly in the best interests of all Creditors to obtain these resolutions

and attendant certainty and to avoid the years of litigation and associated expense, delay, and

uncertainty associated therewith.

       33.     Releases, Exculpations, and Limitations of Liability. Article XI of the Plan

includes certain release, exculpation, and limitation of liability provisions. I am not aware of any

viable Causes of Action against the Released Parties. Moreover, I believe that the Released

Parties have provided many valuable contributions to the progress of the Chapter 11 Cases,

including stewarding the Debtors through the bankruptcy process, negotiating and implementing

settlements with various parties, pursuing Confirmation of the Plan, and otherwise preserving

Estate Assets for the benefit of all stakeholders. In light of these different contributions, I

believe the releases and exculpations included as part of the overall compromise and settlement

embodied by the Plan are fair, equitable, and reasonable.



                                                  13
             Case 19-50308-JKS         Doc 58-4        Filed 05/10/21    Page 15 of 18




       34.     Liquidation Under Chapter 7. The Plan is a plan of liquidation. The costs of

liquidation under chapter 7 of the Bankruptcy Code would include the fees payable to a chapter 7

trustee, and the fees that would be payable to additional attorneys and other professionals that

such a trustee may engage.

       35.     Significantly, the benefits of the Plan Term Sheet, the terms of which are

substantially incorporated into the Plan, are available only under the Plan. The Plan embodies a

comprehensive, extensively negotiated settlement and compromise of myriad novel and complex

legal and factual issues, including, among other things, (i) whether the Notes are unsecured

claims or are indirectly secured by valid, perfected security interests in property of the Estates,

(ii) whether the Units are debt or equity interests, (iii) whether any of the Debtors have valid or

enforceable Intercompany Claims or Intercompany Liens against Estate Assets owned by other

Debtors, and (iv) whether substantive consolidation of the Debtors’ Estates is warranted under

the circumstances. In the event of conversion, the chapter 7 trustee, Noteholders, Unitholders,

and Holders of General Unsecured Claims would have to confront the pursuit of extensive

litigation to resolve all of these and other issues, or would need to try to negotiate an alternative

settlement. Even if it led to the same ultimate result, this process would be extremely time-

consuming and costly, and would reduce and delay any recoveries available for Creditors of the

Estates.

       36.     In addition, a chapter 7 trustee might decide instead to conduct an immediate sale

of the Wind-Down Assets, including because (i) a chapter 7 trustee probably might not have

adequate staffing or funding to dispose of the Debtors’ real property over an extended period of

time, and (ii) a chapter 7 trustee would need to seek authorization to operate the Debtors’

remaining business. In light of, among other things, the limited universe of potential buyers for




                                                  14
             Case 19-50308-JKS         Doc 58-4       Filed 05/10/21    Page 16 of 18




luxury high-end residential properties, such a forced sale by a chapter 7 trustee would likely

ultimately result in significantly lower recoveries from the sale of the Wind-Down Assets, as set

forth in the liquidation analysis attached as Exhibit B to the Disclosure Statement (the

“Liquidation Analysis”).

       37.     I and other professionals at DSI prepared the Liquidation Analysis. I believe that

the Liquidation Analysis reflects the Debtors’ best estimate of projected recoveries under the

scenarios set forth therein based on currently available information. I further believe that the

analysis and such assumptions were prepared in good faith with regard to a hypothetical chapter

7 liquidation of the Debtors. Among other things, the Liquidation Analysis shows that even in

the “High Case” scenario analysis for the Holders of Standard Note Claims and Unit Claims, as

applicable (which analysis makes the most favorable possible assumptions regarding the

outcome that could be obtained by the subject constituency through litigation), the estimated

recovery on such Claims is greater under the Plan than in a chapter 7 liquidation scenario.

Nothing has come to my attention that would lead me to believe the Liquidation Analysis should

be revised based on information I have learned since the approval of the Disclosure Statement.

       38.     Conversion to chapter 7 of the Bankruptcy Code would also mean the

establishment of a new claims bar date, which would result in new General Unsecured Claims,

Note Claims, or Unit Claims being asserted against the Estates, thereby potentially diluting the

recoveries of other Holders of Allowed Claims. Conversion to chapter 7 could also create

various asset and liability allocation and intercompany reconciliation issues, which would

ultimately adversely affect the net proceeds available for distribution to creditors in those

converted cases.




                                                 15
             Case 19-50308-JKS         Doc 58-4       Filed 05/10/21   Page 17 of 18




       39.     On balance, I believe that a chapter 7 trustee would be less likely to maximize the

value available from all the Estate Assets and would be unable to obtain many or perhaps even

any of the benefits of the compromises and settlements available under the Plan. Therefore, I

have concluded that confirmation of the Plan will provide each Holder of a General Unsecured

Claim, Note Claim, or Unit Claim with an equal or greater recovery than such Holder would

receive pursuant to the liquidation of the Debtors under chapter 7 of the Bankruptcy Code.

       40.     Plan Feasibility. The Plan specifically proposes a liquidation and eventual

dissolution of each of the Debtors. I believe the Debtors’ current Cash and additional proceeds

to be generated from the Wind-Down Assets and the Liquidation Trust Assets will be sufficient

to allow the Liquidation Trust to make all payments the Liquidation Trust is required to make

under the Plan, including (i) paying in full all Allowed Administrative Claims, DIP Claims,

Professional Fee Claims, Priority Tax Claims, and Priority Claims as required by the Plan; and

(ii) allowing for periodic payments to holders of Allowed Class 3, Class 4, and Class 5 Claims

(none of which are guaranteed a particular recovery under the Plan, including due to the risk

factors detailed in the Disclosure Statement) consistent with the Plan.

       41.     No Gerrymandering. I believe Claims and Equity Interests have been separately

classified under the Plan based on differences in the economic nature, legal rights, or priority of

such Claims and Equity Interests. I do not believe Claims and Equity Interests under the Plan

were separately classified with the intent to create an impaired accepting class.

       42.     Executory Contracts. I believe that the executory contracts and unexpired leases

(i) that the Debtors have chosen to assume and assign to the Wind-Down Entity are those that

may be necessary for the Wind-Down Entity to carry out its duties under the Plan and effectuate

the orderly wind down of the Wind-Down Assets, and (ii) that the Debtors have chosen to reject




                                                 16
               Case 19-50308-JKS       Doc 58-4       Filed 05/10/21    Page 18 of 18




are no longer necessary for those purposes and would otherwise be a net burden on the Estates.

Accordingly, I believe the Debtors have exercised sound business judgment in identifying the

executory contracts and unexpired leases to be assumed and assigned, or to be rejected, pursuant

to the Plan.

       43.      Inapplicability of Certain Bankruptcy Code Provisions. The Debtors (a) do not

provide retiree benefits; (b) are not required by any judicial or administrative order, or by statute,

to pay any domestic support obligation; (c) are not individuals; and (d) are not nonprofit

corporations.

       44.      Bankruptcy Code Section 1129(d). I do not believe that the principal purpose of

the Plan is avoidance of taxes or the avoidance of the application of section 5 of the Securities

Act of 1933.

                                       IV. CONCLUSION

       45.      I believe that the Plan will achieve a successful liquidation of the Debtors. I

believe that the Plan provides significant and perhaps otherwise unattainable benefits to the

Debtors and all their various stakeholders and provides the best opportunity for creditors to

maximize recoveries under the circumstances. As such, I believe the Bankruptcy Court should

confirm the Plan and grant the Plan Settlements Motion.



Executed this 19th day of October, 2018, at New York, New York.




                                                /s/ Bradley D. Sharp
                                                Bradley D. Sharp




                                                 17
